Citation Nr: 1146640	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  05-38 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an eye disability manifested by a sensation of burning of the eyes, to include allergic conjunctivitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran served on active duty from April 1970 to August 1980.  He also served in the Air Force Reserve from August 1980 to May 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in part, denied service connection for an eye disability claimed as "burning eyes."

The case was previously before the Board on several occasions including February 2009 and, most recently, in March 2011.  In each instance it was remanded for additional development including examination of the Veteran and medical opinions.  Additional development pursuant to those prior remand orders is still required.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for eye disability manifested by a sensation of burning of the eyes, to include allergic conjunctivitis.  

The service treatment records from the Air Force Reserve show that, on July 25, 1988, the Veteran was treated for complaints of burning eyes.  The assessment was allergic conjunctivitis.  The RO has conceded, and service records appear to confirm, that the Veteran was on active duty for training (ADT) from July 11, 1988 to July 25, 1988.  See October 2009 Memorandum. 

VA and private medical treatment records dating from approximately March 2002 to the present, reveal that the Veteran has been treated for intermittent complaints of itching and burning eyes which are most often diagnosed as allergic conjunctivitis.  He has been prescribed Patanol drops to treat these symptoms.  

In April 2006, the Veteran was diagnosed with primary open angle glaucoma (POAG), left eye; he is prescribed Travatan drops for both eyes to treat this disability.  The medical evidence of record reveals that this medication can cause side-effect symptoms such as redness, burning and itching of the eyes which are identical to the Veteran's claimed symptoms.  

Multiple VA Compensation and Pension eye examinations of the Veteran have been conducted to ascertain the etiology of the Veteran's claimed allergic conjunctivitis.  VA Compensation and Pension examinations were conducted in:  March 2005; August 2007; November 2009 with a July 2010 addendum; November 2010; and, most recently, in June 2011.  

Dr. LAS, is the VA staff physician who has examined the Veteran in each of the Compensation and Pension examinations over the course of the appeal.  The examination reports either contain inadequate findings or fail to respond directly to a question posited by the RO and the Board.  

Most recently, the Board remanded the case in March 2011 and ordered an additional examination and medical opinion.  The June 2011 examination report and medical opinion is unresponsive to the questions posed.  Dr. LAS did not discuss specific evidence that he was requested to.  Accordingly remand is required.  

A remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   




Accordingly, the case is REMANDED for the following action:

1.  Return the claim folder to Dr. Louis A. Shirley for review.  Tell him to closely review the entire record and to prepare an addendum addressing the nature, extent, and etiology of any condition manifested by a sensation of burning of the eyes, to include allergic conjunctivitis.  The physician must:

Provide an opinion as to whether it is at least as likely as not that any present pathology manifested by burning eyes is related to service or the Veteran's period of ADT in July 1988; 

Specifically address the July 1988 service treatment record; the private treatment records dated March 2002 through October 2003; VA treatment records dated June 2005 through March 2007; and VA examination reports dated March 2005, August 2007, November 2009, November 2010 and June 2011. 

The claims folder and a copy of this remand must be made available and reviewed by the examiner.  All opinions expressed must be supported by a complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  If Dr. Louis A. Shirley is unavailable, or still unable to respond to the questions posed, forward the case to a physician with appropriate expertise to review and provide the opinion and discussion of medical records requested in paragraph 1 above.  If the physician determines that the requested opinion cannot be rendered without examination of the Veteran, then the appropriate examination should be ordered.

3.  Then, review the claims folder and ensure that all of the foregoing development has been satisfactorily completed.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

4.  Following completion of the above, readjudicate the Veteran's claim for service connection.  If the benefit on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

